 In the Matter of E. I. DUPONTDE NEMOURS& COMPANYandINTER-NATIONAL UNION OF OPERATINGENGINEERS,LOCAL 321, A. F. L.Case No. 10-R-1386.-Decided April 13,1945Messrs.H. 0. BlumenthalandGeorge H. Miller,ofWilmington,Del., for the Company.Hr. Lloyd T. Tomlinson,of Birmingham, Ala., andMr. Alex F.McDonald,of Savannah, Ga., for the Union.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union ofOperating Engineers, Local 321, A. F. L., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of E. I. DuPont de Nemours & Com-pany, Childersburg, Alabama, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before T. Lowry Whittaker, Trial Examiner. Saidhearing was held at Birmingham, Alabama, on February 20, 1945.The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYE. I. DuPont de Nemours & Company, a Delaware corporation, isengaged in the manufacture of general chemical products.We are61 N.'L.R. B., No. 74.536 E. I. DUPONT DE NEMOURS & COMPANY537here concerned with its plant at Childersburg, Alabama, where it isengaged in the manufacture of smokeless powder and high explosivesunder contract with the United States Government.During the lastfiscal year, approximately 80 percent of the raw materials purchasedby the Company was shipped to its plant from points outside theState of Alabama.During the same period, approximately 70 percentof its finished products was shipped to points outside the State ofAlabama.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local 321, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board Agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit consisting of heavy truck and trailer driverswho operate motor cranes, tractor operators, crane operators, the oilerin the transportation department who oils such equipment,' auto andDiesel mechanics and their helpers, four automobile mechanics 3 andfour garage helpers 4 in the transportation department who spend aportion of their time in the Diesel shop, and gas locomotive operatorsand gas locomotive helpers, but excluding overhead crane operators1The FieldExaminer reported that the Union submitted 75 authorization cards,of which7 bore dates in 1943, 56 in 1944, and 12 were undated;46 cards bore the names of em-ployees on the Company's pay roll of December17, 1944,in an alleged appropriate unitconsisting of 84 employees.T. A Browning3 L D. Smith, E O. Rainwater,A. D. Stinson,and James E. Williams.4Harve Whetstone,CurtisWilson, Ponell Reynolds,and Jesse Millender 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDand supervisory employees.'The Company urges the appropriate-ness of a plant-wide unit.6The Company, in addition to its general contention that a plant-wide unit is appropriate, also maintains that the employees in theunit proposed by the Union do not constitute a well-defined andhomogeneous group possessing a sufficient community of interest forbargaining purposes.We are unable to agree with such contention.It is clear that, with certain exceptions, the employees in the pro-posed unit who operate heavy power-driven equipment come withinthe Union's recognized craft jurisdiction and may properly functionas a bargaining unit.'Nor do we perceive any inconsistency in theUnion's desire to include therein heavy truck and trailer drivers inthe transportation department and in the maintenance department ofPlant 2, and gas locomotive operators and their helpers in the powderdepartment's while it would exclude heavy truck and trailer driversin the TNT department,' riggers in the maintenance department, andall other employees in the powder department.The former groupare primarily operators of power-driven equipment characteristicof the Union's craft jurisdiction; the latter are not so engaged.Onthe other hand, functional considerations warrant exclusion from theoperators unit here sought employees whose work is indistinguishablefrom that of other employees, and whose separation from the latterwould result in an arbitrary and artificial delineation. In this categoryfall the auto and Diesel mechanics in the transportation department,whom the Union would include while desiring exclusion of the re-maining automobile mechanics and garage helpers in the transporta-tion department; the latter employees, although employed in theautomotive shop, engage in duties not substantially dissimilar tothose performed by the Diesel mechanics, may also spend a portionof their time in the Diesel shop,10 and normally progress to the statusof auto and Diesel mechanics.Equally untenable is the Union's de-sire to include T. A. Browning, the oiler in the transportation de-partment, while it would exclude other oilers in this and otherdepartments who perform substantially the same duties and receive5In its petition, the Union requested a unit comprised of "all operators* ofbulldozers,motor cranes, grade pctiols and cranes, and all oilersand helpers on such equipment, allheavy dutymechanics and helpers,all operators,switchmen, and helpers on dinkeylocomo-tives, excluding overhead crane operators and all supervisory employees "The employeeclassifications here used accoid with the pay-roll classifications submitted by the Companyat the hearing.6 SeeMatterof E. I. DuPontde Nemoursd Company, 52N L R B. 1335, 54 N. L R. B.15437Matter of Carbide and Carbon ChemicalsCol poration,56 N I, R B779 , Matter ofDolese d Shepard Company,56 N L It I3 .132,latter of Basic i11agnesium, Incorporated,55NLRB380SeeMatterof HoustonShropbuelding Corporation, 46 NL R B 161°These employees do not operate cranes'0As do the employeesreferredto in footnotes 3 and 4,supra. E. I. DUPONT DE NEMOURS & COMPANY539the same rate of pay.Consequently, we shall exclude auto and Dieselmechanics and helpers, automobile mechanics and garage helpers,and all oilers.We find that all crane and tractor operators, heavy truck and traileroperators in the transportation department and maintenance depart-ment of Plant 2, and gas locomotive operators and gas locomotivehelpers in the powder department, at the Company's Childersburg,Alabama, plant, excluding auto and Diesel mechanics, automobilemechanics and garage helpers, all oilers, overhead crane operators,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining witlY E. I. DuPontde Nemours` & Company, Childersburg, Alabama, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who 540DECISIONSOF NATIONAL LABORRELATIONS BOARDpresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Union ofOperating Engineers, Local 321, A. F. L., for the purposes of collectivebargaining.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Election.